          Case 1:11-cr-00873-ER Document 338 Filed 01/28/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 25, 2021

BY ECF                                         Sentencing is adjourned to April 23 2021 at 3:30 p.m.
                                               SO ORDERED.
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square                                                                     1/28/2021
New York, New York 10007

               Re:     United States v. John Fazio, Jr., 11 Cr. 873 (ER)

Dear Judge Ramos:

      Resentencing in the above-captioned matter is presently scheduled for February 19, 2021.
The Government writes, with the consent of counsel for the defendant, to request an adjournment
of the sentencing for approximately 60 days to a date that is convenient for the Court. The parties
seek this adjournment both to facilitate the possibility of an in-person sentencing and because, as
noted in past correspondence, counsel for the Government and the defendant are engaged in
discussions in an effort to reach an agreement regarding the appropriate financial consequences,
including forfeiture and restitution, to be imposed at sentencing. Those discussions, and related
discussions with asset forfeiture lawyers at Main Justice and counsel for victims of the defendant’s
offenses, have resulted in significant advancements towards an agreement but the discussions have
not yet been completed. The parties anticipate that these ongoing discussions may obviate the
need for protracted litigation on these issues in connection with the sentencing.

      This is the Government’s sixth request for an adjournment of the resentencing date, and the
parties do not anticipate the need for further adjournments. As noted, counsel for the defendant
consents to the requested adjournment.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: ___/s/__________________________
                                              Micah F. Fergenson
                                              Assistant United States Attorney
                                              (212) 637-2190


cc:    Anthony DiPietro, Esq. (via ECF)
